Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,857,510 (hereinafter “the ‘510 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 

Consent of the Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
The person who signed the submission establishing ownership interest has failed to state in what capacity the submission on behalf of the corporation or other business entity was signed, and the person who signed it has not been established as being authorized to act on behalf of the assignee (the title of “Senior IP Counsel” does not clearly establish that authority). For reissue applications filed on or after September 16, 2012, the submission establishing ownership may be signed by a patent practitioner of record. See 37 CFR 3.73; MPEP § 325.
Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the party who signed does not clearly have the authority to do so.  
Claims 1-57 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Recapture
Claims 48-57 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The first part of the 3 part test for recapture looks at 1) whether and in what respect, the reissue claims are broader in scope than the original patent claims.  
	New independent claim 48 is drawn to a bioprocess mixer comprising a support vessel, but does not include a length-to-width or height-to-width ratio for that support vessel as required by the original independent claims 1 and 22.  
	 
The second part of the 3 part test looks at (2) whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Application 15/565438 (hereinafter “the ‘438 application) that became the ‘510 patent seeking reissue, was filed with the original claims 1-39.  Original claims 1 and 22 reproduced below:
1. A bioprocess mixer (1), comprising:
- a support vessel (2) comprising at least one side wall (3,4,5,6) and a bottom wall (7), said walls defining a support vessel inner volume (8), and at least a first (9) and a second (10) magnetic impeller drive unit; and
- a flexible bag (11;111) adapted to fit inside said support vessel inner volume, said bag having at least one bag side wall (12;112,13;113,14,15), a bag bottom wall (16;116) and a bag top wall (17;117) defining a bag inner volume (18), with at least a first (19) and a second (20) magnetic impeller rotatably attached to one or more bag wall in said bag inner volume.


22. A support vessel for a bioprocess mixer or a bioreactor, comprising at least one side wall and a bottom wall, said walls defining a support vessel inner volume, and in or below said bottom wall comprising at least a first and a second magnetic impeller drive unit.

In response to a rejection in the ‘438 application, an amendment was filed 7/27/2020 adding the limitation “wherein said support vessel inner volume has a length-to-width ratio of at least 1.5 for facilitating movement of the bioprocess mixer, wherein said support vessel inner volume has a height-to-width ratio of 0.7- 2 for facilitating movement of the bioprocess mixer and stability” to independent claims 1 and 22.  Applicant argued that this limitation placed the claims in condition for allowance (see particularly page 9 of the remarks filed 7/27/2020).  
Clearly the limitation requiring “said support vessel inner volume has a length-to-width ratio of at least 1.5 for facilitating movement of the bioprocess mixer, wherein said support vessel inner volume has a height-to-width ratio of 0.7 -2” is a surrender generating limitation based on the amendment and remarks of 7/27/2020.
The final part of the 3 part test looks at (3) Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
	Claims 48-57 do not materially narrow any other aspect of the claim language related to the surrender generating limitation.
Accordingly, claims 48-57 are held as being an impermissible recapture of broadened claimed subject matter surrendered in the family of applications for the patent upon which the present reissue is based.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites “wherein the support vessel comprises the flexible bag of claim 38”.  However, the flexible bag of claim 38 is claimed as “adapted to fit inside a support vessel of the bioprocess mixer”.  It is unclear as to how the vessel and bag can be the same element when the bag must fit inside the vessel.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is an apparatus claim directed to a mixer and depends from an apparatus claim.  However, the limitation recited in claim 12 is merely intended use of the apparatus that fails to further limit the structure of the claim from which it depends.  The recitation of the intended use of the control unit, which was set forth in the claim from which 12 depends, does not add any further structural limitation to the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 30 is an apparatus claim directed to a support vessel and depends from an apparatus claim.  However, the limitation recited in claim 30 is merely intended use of the apparatus that fails to further limit the structure of the claim from which it depends.  The recitation of the intended use of the control unit, which was set forth in the claim from which 30 depends, does not add any further structural limitation to the claimed apparatus Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-30, 38-43, 48-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0035856 to Galliher et al., (hereinafter “Galliher”) in view of U.S. Patent Application Publication No. 2010/0015696 to Claes et al. (hereinafter “Claes”) and U.S. Patent Application Publication No. 2013/0288346 to Tuohey et al., (hereinafter “Tuohey”).
Galliher teaches a system and method for manipulating liquids for cell culture, containment, bioreactors and pharmaceutical manufacture (abstract, paragraphs 3 and 25).  The system includes a collapsible bag adapted to contain liquid.  The bag includes a baseplate configured to support a magnetically driven impeller and the bag is surrounded and supported by a reusable support structure (paragraphs 8, 43 and 45).  
As exemplary, Figure 3 (paragraphs 75-78) depicts steel support structure vessel 114  containing bag/container 118.  The bag 118 has ports for liquid input and the system is configured with a controller and a variety of sensors (paragraph 78).  The system has a mixing system with an impeller 151  disposed at the bottom of bag 118 and a motor 153 magnetically coupled thereto.  The mixing system is controlled by the control system 134 (paragraph 80).  A second magnetically rotated impeller may be positioned near the top of the bag 118 and is driven based on sensor communication to the control system (paragraph 81).  
The support vessel 114 may be supported by wheels and load cells to monitor the weight of the liquid in the container/bag 118 (paragraph 87).  
The bag may be provided in a variety of volumes (paragraph 90) and is generally substantially the same size, shape, volume and configuration as the support structure and that shape may be any suitable shape (paragraph 99).  
The support vessel is provided with thermal control by means such as a jacket or blanket (paragraphs 105-106).
The impellers are provided with hubs that support the impellers contacting the bag to prevent friction (paragraphs 126-128).  The impellers are further disclosed as having multiple blades and those blades may be different sizes, shapes, pitch and position based on mixing needs (paragraph 143).
Finally, the system is used for cell culture as disclosed in the Example at paragraph 180,
While Galliher teaches the use of a variety of sizes and shapes for the bag and support vessel, specific length to width or height to width ratios are not taught.  
Claes teaches a system substantially similar to that of Galliher for mixing, fermentation or cell culture.  The system includes a mixing mechanism disposed within a flexible tank/bag which is disposed substantially within a rigid support container (paragraphs 90-94).  The mixing tank may be provided in a variety of shapes including parallelepiped such as cubic.  Parallelepiped tanks may be fabricated of multi-layer sheets which allows the tanks to be used at a wider operating a pressure range than cylindrical tanks (paragraph 116).  A functional size tested had a height of 900mm and a width of 575mm providing a height to width ratio of 1.5 (paragraph 142).  The system is taught in a method of culturing cells (paragraph 146).
Tuohey teaches a system similar to that of Galliher and Claes in the form of linearly scalable bioreactor system having a single use bag design with a height to diameter/width (H/D) ratio of 1.5 (see abstract, paragraphs 7-8).  The system may be used for cell culture (paragraph 2).  The bioprocessing bag is flexible, may be in a variety of volumes and has an impeller mounted to an interior surface thereof (paragraphs 8 and 29).  The system is provided with a control system (paragraph 12).  The bag is supported in a rigid vessel or tank, the two being geometrically similar (paragraph 17).  The scalability of the system utilizing the set H/D ratio provides the ability to move between small and large processes with predictable consistency (paragraph 20-21 and 32).
It would have been obvious to employ the parallelepiped shape taught in Claes for the tanks of Galliher, so that the tanks are useable over a wider range of operating pressures.  It would also have been obvious to one of ordinary skill in the art to configure the bag and vessel structures of Galliher with the scalable parameters of as set forth in both Tuohey and Claes so that the system may provide predictable consistency between small and large scale processes.  
.With respect to claims 20, 38, 48 and 50, it would have been obvious to one of ordinary skill in the art that scalability for a parallelepiped would also require a similar ratio for length to width and the disclosed ratio of 1.5 falls within the claimed ranges.
With respect to claims 21 and 38, Claes clearly teaches cuboid as an effective parallelepiped shape.
With respect to claims 22-24 and 39-41, the combination of the rejection above clearly teaches the claimed parameters.
With respect to claim 25, the combination above clearly discloses a double mantled or jacketed support vessel with the means for input and output of a temperature control fluid.
With respect to claim 26, Galliher explicitly teaches the use of casters for support and it would have been well within the purview of one of ordinary skill in the art to include conventional floor locks on the casters to prevent inadvertent movement of the system.
With respect to claim 27, Galliher explicitly teaches the use of load cells to support the vessel.
With respect to claim 28, it would have been obvious to one of ordinary skill in the art to include user access means in large scale processes such as external suspended stairs.
With respect to claim 29, the references all disclose a control unit for controlling the mixer drive means.
With respect to claim 43, all references teach a fluid inlets and outlet for the bag.
With respect to claim 49, all references clearly teach the inclusion of sensors to monitor the properties of contents of the bag.
With respect to claim 51-53, Galliher explicitly teaches the use of the device for mixing a liquid and another component such as a solid to achieve a homogenous mixture (see for instance paragraphs 43-44, 62 and 146).
With respect to claim 54, Galliher explicitly teaches the use of an aqueous buffer in the system (see for instance paragraph 39 and 146)
With respect to claim 55, Galliher teaches the step of monitoring the pH  of a liquid during use of the device (see paragraphs 81, 103 and 164-165).
With respect to claim 56, Galliher explicitly teaches use of the device to culture cells (see for instance paragraphs 63-65, 148 and the Example at paragraph 180).
With respect to claim 57, Galliher explicitly teaches the input and exhaust of gas from the back  of the device (see for instance paragraphs 78 and 113-114).

Claim(s) 1-19 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galliher together with Claes, Tuohey and further in view of U.S. Patent Application Publication No. 2008/0131957 to Ryan (hereinafter “Ryan”).
All of Galliher, Claes and Tuohey are applied as set forth above.
Galliher and the combination do not teach that the hub of the impellers is a ribbed extension piece or specifically that four blades are present and positioned in diametrically opposed pairs.
Ryan teaches a cell culture vessel stirring configuration utilizing a magnetic impeller having 4 blades 30, 32 with pairs being diametrically opposed (paragraphs 4, 6 and 15).  The impeller is also provided with a ribbed support shaft extending from the blades to enhance the stiffness and stability thereof (paragraph 16) and the impeller structure is configured in close proximity to the bag surface but spaced therefrom to reduce the possibility of cell damage (paragraph 17).
It would have been obvious to configure the impeller structures of Galliher in the combination set forth above, as taught in Ryan to achieve efficient mixing while reducing or minimizing cell damage.
With respect to claims 1,18 and 44-47, it would have been obvious to one of ordinary skill in the art to utilize the impeller configuration of Ryan for the reasons above.  It would further have been obvious that scalability for a parallelepiped would also require a similar ratio for length to width and the disclosed ratio of 1.5 falls within the claimed ranges as set forth above.
With respect to claim 2, the impellers of Galliher are disposed as claimed.
With respect to claim 3, Claes clearly teaches cuboid as an effective parallelepiped shape.
With respect to claims 4-6, the combination of the rejection above clearly teaches the claimed parameters.
With respect to claim 7, the combination above clearly discloses a double mantled or jacketed support vessel with the means for input and output of a temperature control fluid.
With respect to claim 8, Galliher explicitly teaches the use of casters for support and it would have been well within the purview of one of ordinary skill in the art to include conventional floor locks on the casters to prevent inadvertent movement of the system.
With respect to claim 9, Galliher explicitly teaches the use of load cells to support the vessel.
With respect to claim 10, it would have been obvious to one of ordinary skill in the art to include user access means in large scale processes such as external suspended stairs.
With respect to claims 11 and 12, the references all disclose a control unit for controlling the mixer drive means.
With respect to claims 14-15, both Galliher and Ryan teach spacing the impeller from the surface of the bag to prevent cell damage or frictional interference with the impeller.  It would have been obvious to one of ordinary skill in the art to determine the optimum spacing for different bag sizes that would provide efficient mixing while minimizing cell damage.
With respect to claim 16, all references teach a fluid inlet and outlet for the bag.
With respect to claim 17, all references clearly teach the inclusion of sensors to monitor the properties of contents of the bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 571-272-8385 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991                                                                                                                                                                                                        




Conferees:
	/ELIZABETH L MCKANE/           Specialist, Art Unit 3991              

/T.M.S/Supervisory Patent Examiner, Art Unit 3991